Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to a Request for Continued Examination filed on 7/26/2021 and interview on 8/10/2021.  Claims 1, 4, 8, 11, 15 and 18 have been amended.  Claims 3, 10, 17 and 24 has been cancelled.  Claims 1-2, 4-9, 11-16 and 18-23 are allowed.


Information Disclosure Statement

The information disclosure statement (IDS) was submitted on 7/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiners Amendments


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Cameron P. Thornton Registration # 78,185 on 8/10/2021.

Please cancel claims 3, 10, 17 and 24.

 Please amend claim 1 to recite as follow:
(Currently Amendment)  A surgical hub comprising:
a storage device;

a memory coupled to the processor, the memory storing instructions executable by the processor to:
receive data from a surgical instrument coupled to the surgical hub;
determine a data transmission rate at which to transfer the data from the surgical hub to a remote cloud-based medical analytics network based on available storage capacity of the storage device; [[and]]
determine a type of data to transfer from the surgical hub to the remote cloud-based medical analytics network, wherein the type of data to transfer from the surgical hub to the remote cloud-based medical analytics network comprises data associated with a failure event of the surgical instrument;
detect surgical hub network down time; and
determine a frequency at which to transfer the data from the surgical hub to the remote cloud-based medical analytics network based on the detected surgical hub network down time.

Please amend claim 8 to recite as follow:
(Currently Amended)  A method of transmitting data from a surgical hub to a remote cloud-based medical analytics network, the surgical hub comprising a storage device, a processor coupled to the storage device, and a memory coupled to the processor, the memory storing instructions executable by the processor, the method comprising:
receiving, by the processor, data from a surgical instrument coupled to the surgical hub; 
determining, by the processor, a data transmission rate at which to transfer the data from the surgical hub to the remote cloud-based medical analytics network based on available storage capacity of the storage device coupled to the surgical hub; [[and]]
determining, by the processor, a type of data to transfer from the surgical hub to the remote cloud-based medical analytics network, wherein the type of data to transfer from the surgical hub to the remote cloud-based medical analytics network comprises data associated with a failure event of the surgical instrument;
detecting, by the processor, surgical hub network down time; and
determining, by the processor, a frequency at which to transfer the data from the surgical hub to the remote cloud-based medical analytics network based on the detected surgical hub network down time.

Please amend claim 15 to recite as follow:
(Currently Amended)  A non-transitory computer readable medium storing computer readable instructions which, when executed, causes a machine to:
receive data from a surgical instrument coupled to a surgical hub;
determine a data transmission rate at which to transfer the data from the surgical hub to a remote cloud-based medical analytics network based on available storage capacity of a storage device; [[and]]
determine a type of data to transfer from the surgical hub to the remote cloud-based medical analytics network, wherein the type of data to transfer from the surgical hub to the remote cloud-based medical analytics network comprises data associated with a failure event of the surgical instrument;
detect surgical hub network down time; and
determine a frequency at which to transfer the data from the surgical hub to the remote cloud-based medical analytics network based on the detected surgical hub network down time.



REASON FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of: 
“determine a data transmission rate at which to transfer the data from the surgical hub to a remote cloud-based medical analytics network based on available storage capacity of the storage device; 

detect surgical hub network down time; and
determine a frequency at which to transfer the data from the surgical hub to the remote cloud-based medical analytics network based on the detected surgical hub network down time." as stated in claims 1, 8 and 15.

These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-2, 4-9, 11-16 and 18-23 are allowable over the prior art of record. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Miyazawa et al. Pub. No.: (US 2002/0138642 A1).  The subject matter disclosed therein is pertinent to that of claims 1-2, 4-9, 11-16 and 18-23 (e.g., Operating method of a storage area network system).
Bishop et al. Pub. No.: (US 2018/0315492 A1).  The subject matter disclosed therein is pertinent to that of claims 1-2, 4-9, 11-16 and 18-23 (e.g., Communication devices and systems and methods of analyzing authenticating, and transmitting medical information).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thao Duong whose telephone number is (571)272 - 2350. The examiner can normally be reached on M-F 7:30-5:00. 

 	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T. D./
Examiner, Art Unit 2446

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446